Cullen, J.
It was not necessary that' Mr. Townsend, the person on whom service was made, should have had entire control or charge of the defendant’s business. “If he sustained sufficient character and rank to render it reasonably certain that the corporation would be apprised of the service, the requirement of the statute is answered.” Barrett v. Telephone Co., (Sup.) 10 N. Y. Supp. 138; Palmer v. Pennsylvania Co., 35 Hun, 370. The affidavits on which the motion to sfet aside the judgment was based, averred that Townsend had no connection with the defendant other than as an attorney prosecuting for it a lawsuit. But the answering affidavits showed beyond question that his agency for the defendant was of a far more extensive character,—a character sufficiently extensive, in our judgment, to uphold the service. The affidavits presented by defendant on the motion to resettle the order denying defendant’s application are not properly before us on the appeal from the original order. No leave was asked or obtained to present additional affidavits. The defendant risked the faith of its application on the original papers, and should abide *140the result. The order denying defendant’s motion to set aside the judgment, and the order denying its application to resettle order, should be affirmed, with $10 costs of each appeal, and disbursements.